United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2032
Issued: March 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 1, 2006 appellant filed a timely appeal from February 14 and July 27,
2006 merit decisions of the Office of Workers’ Compensation Programs denying his claim for a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on and after September 19, 1998 causally related to his accepted
employment injury of January 5, 1984.
FACTUAL HISTORY
This is the fourth appeal before the Board. On January 5, 1984 appellant, then a 30-yearold letter carrier, filed a claim for neck and right shoulder strains sustained by carrying a heavy
volume of mail on his shoulder. The Office accepted the claim for neck strain and later accepted

a right shoulder myositis. Appropriate compensation was paid. Appellant returned to light-duty
work on February 21, 1984 and eventually resumed full-duty work.
On September 22, 1998 appellant filed a recurrence of disability from September 19,
1998 for pain in his back, shoulder, neck, arm and cervical spine, which he alleged arose from
his January 5, 1984 work injury. He stated that he received an injury on the left side of his neck
and back, which caused his right side to act up again. In a January 29, 1999 letter, the Office
advised appellant that some of the medical evidence revealed new injuries for which a new claim
of injury could be filed. This included an exacerbation of left upper extremity symptoms by
work activities on August 30, 1998, a new injury of April 20, 1998, where a thoracic injury was
diagnosed and a new injury of May 6, 1998, where a cervical radiculopathy was diagnosed.1 In a
June 28, 1999 letter, the Office advised appellant that the medical evidence also indicated that he
sustained new injuries after lifting a heavy bale of mail on June 1, 19982 and on August 30,
1998, while throwing some mail.
In an October 3, 2001 decision, the Board affirmed the Office decisions dated
September 19 and May 22, 2000, finding that appellant failed to establish a causal relationship
between the January 5, 1984 work injury and his alleged recurrence of disability commencing
September 19, 1998.3 In a February 13, 2003 decision, the Board affirmed the Office’s July 30,
2002 decision denying modification of its denial of recurrence of disability.4 In a December 16,
2005 decision, the Board set aside the Office’s June 3, 2005 nonmerit denial of reconsideration
decision and remanded the case on the grounds that the Office abused its discretion by refusing
to reopen and review the merits of appellant’s claim.5 The Board found that on February 15,
2005 appellant had requested reconsideration of the Office’s February 24, 2004 decision denying
his claim for a recurrence and had submitted medical evidence along with an April 25, 2005
follow-up letter, which the Office received prior to the issuance of its June 3, 2005 nonmerit
decision. The facts and the circumstances of the cases are set forth in the Board’s prior decisions
and are incorporated herein by reference.

1

The record reflects that appellant filed a claim for a new injury of April 20, 1998, which was assigned Office
file number 060705056 and accepted for the condition of acute thoracic strain. In an April 8, 1999 letter, appellant’s
counsel was advised that the Office would not consolidate the current claim, Office file number 100336090, with
appellant’s April 20, 1998 claim, Office file number 060705056.
2

The Office indicated that appellant’s June 1, 1998 injury, Office file number 060704116, was denied on
August 27, 1998.
3

Docket No. 01-224 (issued October 3, 2001).

4

Docket No. 02-2389 (issued February 13, 2003).

5

Docket No. 05-1464 (issued December 16, 2005).

2

Following the Board’s decision, the Office reopened the case and reviewed the evidence
submitted with appellant’s February 15, 2005 reconsideration request to determine whether he
sustained a recurrence of disability causally related to his January 5, 1984 work injury.6
In a December 23, 2004 report, Dr. Steven A. Norris, a Board-certified neurologist, noted
the history of appellant’s work injury of January 5, 1984, a second work injury of May 6, 1998,
carpal tunnel syndrome and appellant’s January 2004 cervical discectomy and fusion at C3-4,
C4-5 and C5-6. An impression of cervical radiculopathy, occipital neuralgia, enthesopathy
(pain), thoracic pain and migraine headache was provided. In reports dated January 16 and
February 7, 2005, Dr. Norris opined that appellant continued to suffer with problems from the
January 5, 1984 work injury, for which he had C-spine surgery. He indicated that he was aware
of the history of onset of symptoms on January 5, 1984, appellant’s continuing symptoms and his
medical file. Dr. Norris opined that it was medically reasonable that appellant’s bag carrying
injury was consistent with his long-term problems. He explained that appellant’s original injury
was significant enough to permanently injure the cervical tissues at C3-6, which had not
completely healed. Thus, Dr. Norris opined that appellant’s current diagnoses and continued
C-spine radiculopathy were injury related.
By decision dated February 14, 2006, the Office denied modification of its previous
decisions. It found that appellant did not have any continuing disability causally related to the
January 5, 1984 work injury. It also noted that appellant had two prior cases which had been
denied.7
In a May 8, 2006 request for reconsideration, appellant, through his attorney, argued that
the Office failed to consider all the evidence previously submitted in support of appellant’s
claim, specifically Dr. Norris’ February 7, 2005 report. Additional evidence submitted included
a March 27, 2006 electromyelogram, which indicated continuing cervical radiculopathy and an
April 6, 2006 progress report from Dr. Norris.
A November 22, 2004 report from Dr. Joe T. Kelley, III, a Board-certified internist, and a
February 7, 2006 report from Dr. Oettinger were also submitted. However, neither physician
rendered an opinion on the cause of appellant’s symptoms.
By decision dated July 27, 2006, the Office denied modification of its prior decisions.
LEGAL PRECEDENT
A recurrence of disability means the inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous

6

Evidence submitted, which was previously considered, included: a May 1, 1993 magnetic resonance imaging
scan report; medical reports from Dr. Mark B. Lonstein, a Board-certified orthopedic surgeon, dated December 29,
2003 and January 6 and February 9, 2004; and a January 26, 2004 report from Dr. Jeffrey M. Oettinger, a Boardcertified orthopedic surgeon.
7

This included the June 1, 1998 denial, Office file number 060704116, for failure to establish fact of injury and a
denial for compensation for the carpal tunnel condition, Office file number 062129944.

3

injury or illness without an intervening injury or a new exposure to the work environment.8
Where appellant claims a recurrence of disability due to an accepted employment-related injury,
he has the burden of establishing by the weight of reliable, probative and substantial evidence
that the recurrence of disability is causally related to the original injury.9 This burden includes
the necessity of furnishing evidence from a qualified physician who, on the basis of a complete
and accurate factual and medical history, concludes that the condition is causally related to the
employment injury.10 Moreover, the physician’s conclusion must be supported by sound medical
reasoning.11
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.12 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.13 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.14
ANALYSIS
The Office accepted that appellant sustained a neck strain and right shoulder myositis on
January 5, 1984. It additionally noted that the medical evidence revealed new injuries for which
a new claim of injury could be filed. Of the new claims appellant filed, the Office accepted only
the April 20, 1998 injury.15
Following the Board’s December 16, 2005 decision, the Office considered the evidence
submitted in support of appellant’s recurrence claim. In a December 23, 2004 report, Dr. Norris
noted the history of appellant’s January 5, 1984 work injury and mentioned a second work injury
of May 6, 1998. He also provided diagnoses of appellant’s conditions following a January 2004
cervical discectomy and fusion. In his January 16 and February 7, 2005 reports, Dr. Norris
8

20 C.F.R. § 10.5(x).

9

Robert H. St. Onge, 43 ECAB 1169 (1992).

10

Section 10.104(a)(b) of the Code of Federal Regulations provides that when an employee has received medical
care as a result of the recurrence, he or she should arrange for the attending physician to submit a detailed medical
report. The physicians report should include the physician’s opinion with medical reasons regarding the causal
relationship between the employee’s condition and the original injury, any work limitations or restrictions and the
prognosis. 20 C.F.R. § 10.104.
11

See Robert H. St. Onge, supra note 9.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (June 1995).

13

For the importance of bridging information in establishing a claim for a recurrence of disability, see Robert H.
St. Onge, supra note 9; Shirloyn J. Holmes, 39 ECAB 938 (1988); Richard McBride, 37 ECAB 748 (1986).
14

See Ricky S. Storms, 52 ECAB 349 (2001).

15

See supra note 1.

4

opined that appellant’s current conditions were causally related to the January 5, 1984 work
injury. He stated that appellant’s original injury of January 5, 1984 had permanently injured the
cervical tissues at C3-6, which had not healed. While Dr. Norris mentioned a second work
injury of May 6, 1998, there is no evidence that the Office has accepted such an injury.
Additionally, there is no evidence that he was aware of the medical evidence of file following the
January 5, 1984 work injury which denoted the possibility of other new injuries. Thus,
Dr. Norris did not provide a medical opinion based on a complete history of injury. Therefore,
his opinion is of diminished probative value. It is well established that medical reports must be
based on a complete and accurate factual and medical background and medical opinions based
on an incomplete or inaccurate history are of diminished probative value.16 Additionally,
Dr. Norris failed to provide medical rationale explaining how or why appellant’s continuing
residuals were caused by the accepted soft-tissue conditions.17 The additional medical evidence
submitted fails to offer an opinion on the causal relationship of appellant’s medical conditions.18
The Board notes that an award of compensation may not be based on surmise, conjecture
or speculation.19 The mere fact that later symptoms mirrored those following the employment
injury, without more, is insufficient to establish a causal relationship, as the work activities may
produce symptoms which are revelatory of an underlying condition.20 To be of probative value,
a physician’s opinion must be based on a complete factual and medical background and be
supported by medical rationale explaining the nature of the relationship between the claimed
condition and the employment injury or factors of his federal employment.21
Appellant has not submitted any rationalized medical evidence establishing that he
sustained a recurrence of disability causally related to his accepted employment-related injuries
of January 5, 1984. The Board finds that appellant has not discharged his burden of proof to
establish that he sustained a recurrence of disability as a result of his accepted employment
conditions.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability on and after September 19, 1998 causally related to his
accepted employment injury of January 5, 1984.

16

James R. Taylor, 56 ECAB ___ (Docket No. 05-135, issued May 13, 2005).

17

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
18

See Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
19

Shirloyn J. Holmes, supra note 13.

20

See Gary R. Fullbright, 40 ECAB 737 (1989); Dominic M. DeSala, 37 ECAB 369 (1986).

21

Lucretia M. Nielson, 42 ECAB 583 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the July 27 and February 14, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

